DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


           Claim 1 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1, 12, and 13 of U.S. Patent No. 9,799,039 and U.S. Patent No. 11,232,461.  Although the conflicting claims are not identical, they are not patentably distinct from each other because a method, a system, and a non-transitory computer readable medium of independent claims 1, 12, and 13 of U.S. Patent No. 9,799,039, U.S. Patent No. 11,232,461 and a method claim 1 of the present application share the following common method and system a method of delivering a message to users of a distributed voice application execution system, comprising: selecting a voice application that will display or play a specific message to a user in an interactive fashion that involves receiving information from the user in the form of spoken audio input and acting on that received information, wherein the voice application comprises a set of instructions about how to interact with a user and wherein the voice application is configured to be performed for a user by a voice applications agent; and causing the selected voice application to be performed, at least in part, on at least one user local device by a voice applications agent that is running, at least in part, on the at least one user local device such that the specific message is displayed or played to a user, wherein performing the voice application on the at least one user local device comprises a voice applications agent located, at least in part, on the at least one user local device following the set of instructions that comprise the voice application in order to interact with the user.


Conclusion       

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/AMAL S ZENATI/Primary Examiner, Art Unit 2656